Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 9-20 and 29-40, in the reply filed on 28 October 2022 is acknowledged.
Claims 21-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 9-20 and 29-40 are objected to because of the following informalities:  
In independent claim 9, “gpt” should recite “gallons per thousand gallons (gpt)” (as in [0021]; for clarity).  Claims 10-20 are objected to by dependency.
In independent claim 29, “gpt” should recite “gallons per thousand gallons (gpt)” (as in [0021]; for clarity).  Claims 30-40 are objected to by dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 14-20, 29-32, and 34-40 are rejected under 35 U.S.C. 103 as obvious over Champagne (2018/0037792) as evidenced by Chung (2014/0352969) (both cited in parent Application 15/931,000).
Regarding independent claim 9, Champagne discloses A method for recovering hydrocarbons from a hydrocarbon-containing formation (abstract “an emulsion or the microemulsion comprises water, a solvent, and a surfactant, and optionally, one or more additives” and [0162] “In some embodiments, the water flooding fluid comprises […] foam” and “the water flooding fluid comprises an emulsion or microemulsion”), the method comprising: 
injecting into the hydrocarbon-containing formation a wellbore fluid ([0162] “the water flooding fluid comprises an emulsion or microemulsion”) that comprises a surface active agent package ([0029] “emulsions or microemulsion are provided”), a thickener ([0162] “the water flooding fluid comprises … polymers” and [0163] “polymer gels are injected into the formation during secondary and tertiary recovery to block water and gas (carbon dioxide and nitrogen) flow from previously swept zones”; water flooding uses polymer gels as thickeners), and an aqueous base fluid ([0162] “the water flooding fluid comprises … water”; also [0074] “the microemulsion comprises an aqueous phase” and [0132] “in some embodiments, the microemulsion is diluted with an aqueous carrier fluid (e.g., water, brine, sea water, fresh water”), wherein the surface active agent package comprises an α-olefin sulfonate ([0082] “Non-limiting examples of anionic surfactants may include: […] α-olefin sulfonates”), a terpenoid ([0067] “at least one of the solvents present in the microemulsion is a terpene or a terpenoid”), and isopropyl alcohol ([0094] “the emulsion or microemulsion comprises an alcohol […] Non-limiting examples of alcohols include […] isopropanol”), and wherein the wellbore fluid comprises the surface active agent package in an amount in the range of 1 to 20 gallons per thousand gallons (gpt) ([0166] “the EOR/IOR fluid comprises an emulsion or microemulsion as described herein wherein the emulsion or microemulsion is present in an amount […] between about 1 and about 20 gpt”); 
injecting into the hydrocarbon-containing formation a gas that mixes with the wellbore fluid, generating a foam in the formation ([0165] “a formulation (e.g., a foam diverter, emulsion diverter, or matrix diverter) that forms a foam upon contact with gas (e.g., carbon dioxide, flu gas, methane, natural gas, or nitrogen) is injected into the formation (e.g., in an aqueous treatment fluid or injected into the gas stream) that forms a foam upon contact with gas (e.g., carbon dioxide or nitrogen) is injected into the formation to divert gas flow from high permeability zones to low permeability zones during a gas flood EOR/IOR treatment”; a “gas stream” must refer to injecting gas; also note that “divert gas flow from high permeability zones to low permeability zones” must include injecting additional gas after the water flooding fluid forms foam in the formation, or else this would not “divert” the gas); 
introducing a fluid into the hydrocarbon-containing formation, thereby displacing hydrocarbons from the hydrocarbon-containing formation (e.g., [0164] “Generally, gas flooding refers to the injection of a gas (e.g., carbon dioxide, nitrogen) into a reservoir to increase the amount of oil and/or gas recovered from the wellbore” = by displacing hydrocarbons; also note [0162] “Generally, water flooding (e.g., secondary recovery) refers to the injection of a water flooding fluid into a reservoir to increase the amount of oil and/or gas recovered from the wellbore” = by displacing hydrocarbons); and 
recovering the hydrocarbons ([0161] “procedures may be performed to increase the amount of oil and/or gas recovered from the wellbore”).
Regarding the 0.01-0.3 wt% thickener, Champagne as above discloses “the water flooding fluid comprises … polymers” ([0162]) and “polymer gels are injected into the formation during secondary and tertiary recovery to block water and gas (carbon dioxide and nitrogen) flow from previously swept zones” = diverting treatment ([0163]).  Water flooding uses polymers/polymer gels as thickeners. 
However, Champagne fails to specify the typical amounts of thickener. 
Nevertheless, these appear to be typical amounts of thickener in the art.  For example, Chung teaches “a composition” for “a subterranean formation” (abstract) used as “a diverting fluid” ([0083]) with a “foamed” fluid ([0136]) having “alpha olefin sulfonates” ([0139]), limonene ([0125]), and alcohol ([0142]) as well as “a secondary viscosifier” wherein “The secondary viscosifier can include a polymer” ([0126]) such as “hydroxyethyl cellulose” ([0128]) and “The composition can include any suitable proportion of the secondary viscosifier, such as about 0.001 wt % to 99.999 wt %, about 0.01 wt % to about 99.99 wt %, about 0.1 wt % to about 50 wt %, or about 0.1 wt % to about 20 wt %, or about 0.001 wt % or less, or about 0.01 wt %, 0.1, 1” ([0093]). 
Although silent to the thickener concentration as instantly claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne to include
“injecting into the hydrocarbon-containing formation a wellbore fluid that comprises a surface active agent package, a thickener, and an aqueous base fluid, wherein the surface active agent package comprises an a-olefin sulfonate, a terpenoid, and isopropyl alcohol, and wherein the wellbore fluid comprises the surface active agent package in an amount in the range of 1 to 20 gallons per thousand gallons (gpt) and the thickener in an amount in the range of 0.01 to 0.3 wt.%,” 
in order to provide a typical and ordinary amount of viscosifier for a diverting fluid.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding independent claim 29, Champagne discloses A method for enhancing the recovery of hydrocarbons from a hydrocarbon-containing formation (abstract “an emulsion or the microemulsion comprises water, a solvent, and a surfactant, and optionally, one or more additives” and [0162] “In some embodiments, the water flooding fluid comprises […] foam” and “the water flooding fluid comprises an emulsion or microemulsion”), the method comprising: 
injecting into the hydrocarbon-containing formation a wellbore fluid ([0162] “the water flooding fluid comprises an emulsion or microemulsion”) that comprises a surface active agent package ([0029] “emulsions or microemulsion are provided”), a thickener ([0162] “the water flooding fluid comprises … polymers” and [0163] “polymer gels are injected into the formation during secondary and tertiary recovery to block water and gas (carbon dioxide and nitrogen) flow from previously swept zones”; water flooding uses polymer gels as thickeners), and an aqueous base fluid ([0162] “the water flooding fluid comprises … water”; also [0074] “the microemulsion comprises an aqueous phase” and [0132] “in some embodiments, the microemulsion is diluted with an aqueous carrier fluid (e.g., water, brine, sea water, fresh water”), wherein the surface active agent package comprises an α-olefin sulfonate ([0082] “Non-limiting examples of anionic surfactants may include: […] α-olefin sulfonates”), a terpenoid ([0067] “at least one of the solvents present in the microemulsion is a terpene or a terpenoid”), and isopropyl alcohol ([0094] “the emulsion or microemulsion comprises an alcohol […] Non-limiting examples of alcohols include […] isopropanol”), and wherein the wellbore fluid comprises the surface active agent package in an amount in the range of 1 to 20 gallons per thousand gallons (gpt) ([0166] “the EOR/IOR fluid comprises an emulsion or microemulsion as described herein wherein the emulsion or microemulsion is present in an amount […] between about 1 and about 20 gpt”); and 
injecting into the hydrocarbon-containing formation a gas that mixes with the wellbore fluid, generating a foam in the formation ([0165] “a formulation (e.g., a foam diverter, emulsion diverter, or matrix diverter) that forms a foam upon contact with gas (e.g., carbon dioxide, flu gas, methane, natural gas, or nitrogen) is injected into the formation (e.g., in an aqueous treatment fluid or injected into the gas stream) that forms a foam upon contact with gas (e.g., carbon dioxide or nitrogen) is injected into the formation to divert gas flow from high permeability zones to low permeability zones during a gas flood EOR/IOR treatment”; a “gas stream” must refer to injecting gas; also note that “divert gas flow from high permeability zones to low permeability zones” must include injecting additional gas after the water flooding fluid forms foam in the formation, or else this would not “divert” the gas).
Regarding the 0.01-0.3 wt% thickener, Champagne as above discloses “the water flooding fluid comprises … polymers” ([0162]) and “polymer gels are injected into the formation during secondary and tertiary recovery to block water and gas (carbon dioxide and nitrogen) flow from previously swept zones” = diverting treatment ([0163]).  Water flooding uses polymers/polymer gels as thickeners. 
However, Champagne fails to specify the typical amounts of thickener. 
Nevertheless, these appear to be typical amounts of thickener in the art.  For example, Chung teaches “a composition” for “a subterranean formation” (abstract) used as “a diverting fluid” ([0083]) with a “foamed” fluid ([0136]) having “alpha olefin sulfonates” ([0139]), limonene ([0125]), and alcohol ([0142]) as well as “a secondary viscosifier” wherein “The secondary viscosifier can include a polymer” ([0126]) such as “hydroxyethyl cellulose” ([0128]) and “The composition can include any suitable proportion of the secondary viscosifier, such as about 0.001 wt % to 99.999 wt %, about 0.01 wt % to about 99.99 wt %, about 0.1 wt % to about 50 wt %, or about 0.1 wt % to about 20 wt %, or about 0.001 wt % or less, or about 0.01 wt %, 0.1, 1” ([0093]). 
Although silent to the thickener concentration as instantly claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne to include
“injecting into the hydrocarbon-containing formation a wellbore fluid that comprises a surface active agent package, a thickener, and an aqueous base fluid, wherein the surface active agent package comprises an a-olefin sulfonate, a terpenoid, and isopropyl alcohol, and wherein the wellbore fluid comprises the surface active agent package in an amount in the range of 1 to 20 gallons per thousand gallons (gpt) and the thickener in an amount in the range of 0.01 to 0.3 wt.%,” 
in order to provide a typical and ordinary amount of viscosifier for a diverting fluid.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claims 10 and 30, Champagne discloses “a formulation (e.g., a foam diverter, emulsion diverter, or matrix diverter) that forms a foam upon contact with gas (e.g., carbon dioxide, flu gas, methane, natural gas, or nitrogen) is injected into the formation (e.g., in an aqueous treatment fluid or injected into the gas stream)” ([0165]) and “the water flooding fluid comprises … foam” ([0162]).  The “aqueous treatment fluid” refers to the water flooding fluid, and thus “injected into the gas stream” wherein “the water flooding fluid comprises … foam” must refer to where the water flooding fluid, the foam diverter, and the gas stream as injected together, i.e. “wherein the wellbore fluid and the gas are co-injected.”
Regarding claims 11 and 31, Champagne discloses “a formulation (e.g., a foam diverter, emulsion diverter, or matrix diverter) that forms a foam upon contact with gas (e.g., carbon dioxide, flu gas, methane, natural gas, or nitrogen) is injected into the formation (e.g., in an aqueous treatment fluid or injected into the gas stream) that forms a foam upon contact with gas (e.g., carbon dioxide or nitrogen) is injected into the formation to divert gas flow from high permeability zones to low permeability zones during a gas flood EOR/IOR treatment” ([0165]).  For the foam to divert gas flow, this must mean additional gas is also injected after forming the foam, i.e., “wherein the gas is injected after the wellbore fluid.”
Regarding claims 12 and 32, Champagne discloses wherein the hydrocarbon-containing formation comprises a zone of high permeability and a zone of low permeability ([0165] “divert gas flow from high permeability zones to low permeability zones during a gas flood EOR/IOR treatment”).
Regarding claims 14-16 and 34-36, Champagne discloses “In some embodiments, the emulsion or microemulsion comprise between about 1 wt % and 60 wt % water, between about 1 wt % and 30 wt % solvent, between about 1 wt % and about 50 wt % alcohol, between about 5 wt % and 65 wt % surfactant” ([0036]).  
Although silent to the exact concentrations as instantly claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne to include:
(claims 14 and 34) wherein the surface active agent package comprises the α-olefin sulfonate in an amount in the range of 20 to 30 wt.%; and/or
(claims 15 and 35) wherein the surface active agent package comprises the isopropyl alcohol in an amount in the range of 20 to 30 wt.%; and/or
(claims 16 and 36) wherein the surface active agent package comprises the terpenoid in an amount in the range of 10 to 20 wt.%,
in order to provide suitable amounts of each of the surfactant; alcohol; and solvent, respectively, within Champagne’s general guidelines. 
Regarding claims 17 and 37, Champagne discloses Champagne discloses “the water flooding fluid comprises … polymers” ([0162]) and “polymer gels are injected into the formation during secondary and tertiary recovery to block water and gas (carbon dioxide and nitrogen) flow from previously swept zones” = diverting treatment ([0163]).  Water flooding uses polymers/polymer gels as thickeners.
However, Champagne fails to specify if hydroxyethyl cellulose is one such polymer/polymer gel.
Nevertheless, this appears to be understood to be a typical polymer/polymer gel in the art.  For example, Chung teaches “a composition” for “a subterranean formation” (abstract) used as “a diverting fluid” ([0083]) with a “foamed” fluid ([0136]) having “alpha olefin sulfonates” ([0139]), limonene ([0125]), and alcohol ([0142]) as well as “a secondary viscosifier” wherein “the secondary viscosifier can include […] hydroxyethyl cellulose” ([0128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne to include “wherein the thickener is hydroxyethylcellulose,” in order to provide a polymer/polymer gel suitable for a diverting fluid. 
Regarding claims 18 and 38, Champagne discloses wherein the terpenoid is citrus terpenes ([0068] “In some embodiments, the terpene does not comprise an oxygen atom, for example, d-limonene”).
Regarding claims 19, 20, 39, and 40, Champagne provides all elements, except the viscosity of the water flooding fluid containing microemulsion used to divert gas flows. 
Nevertheless, suitable viscosities are well-known in the art.  For example, Chung teaches “a composition” for “a subterranean formation” (abstract) used as “a diverting fluid” ([0083]) with a “foamed” fluid ([0136]) having “alpha olefin sulfonates” ([0139]), limonene ([0125]), and alcohol ([0142]) as well as “a secondary viscosifier” ([0128]) wherein “the viscosity of the composition, at standard temperature and pressure and at a shear rate of about 50 s-1 to about 500 s-1, or about 50 s-1 or less to about 1000 s-1 or more, is about 0.01 cP to about 10,000,000 cP, or about 0.01 cP or less, or about 0.1 cP, 1, 2, 3, 4, 5, 10, 15, 20, 25, 50, 75, 100, 150, 200, 250, 500, 750, 1,000, 1,250, 1,500, 2,000, 2,500, 5,000, 10,000, 15,000, 20,000, 25,000, 50,000, 75,000, 100,000, 125,000, 150,000, 175,000, 200,000, 225,000, 250,000, 500,000, 1,000,000, 1,250,000, 1,500,000, 2,000,000, 2,500,000, 5,000,000, 7,500,000, or about 10,000,000 cP or more” ([0093]). 
Accordingly, although silent to the viscosity ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne to include:
(claims 19 and 39) wherein the generated foam has a viscosity at 50 °C of 15 to 200 cP; and/or
(claims 20 and 40) wherein the generated foam has a viscosity at 100 °C of 10 to 140 cP,
in order to provide a typical viscosity (as in Chung) for the water flooding fluid used to divert gas flows in Champagne.  The Office further observes that Applicant appears to disclose no criticality to these particular viscosity ranges.

Claims 13 and 33 are rejected under 35 U.S.C. 103 as obvious over Champagne (as evidenced by Chung) as in claims 9 and 29, and further as evidenced by Hutchins (2014/0262265).
Regarding claims 13 and 33, Champagne provides all elements, but fails to specify if the generated foam has a viscosity 1.1-10x that of the wellbore fluid before foaming.
First, the Office recognizes that the claim recites “wherein the generated foam may have a viscosity,” and thus this appears to be an optional limitation.
Nevertheless, additionally, this viscosity increase appears to be a typical and ordinary effect of foaming a fluid.  For example, Hutchins teaches “performing treatment operations at a wellsite” (abstract) wherein “the treatment fluid may form a foamed or energized fluid” ([0044]) with “a foaming surfactant” ([0047]), “a hydroxyethylcellulose” ([0056]), and “isopropanol” ([0060]), wherein “The treatment fluid of the present disclosure may be a solution initially having a very low viscosity that can be readily pumped or otherwise handled. For example, the viscosity of the fluid may be … from about 1 cP to about 100 cP” ([0058]) and “Viscosity can be increased further by formation of a foam or energized fluid in the wellbore. … Moreover, the viscosity increases can vary from about 25 to 300 mPas or about 20 to 500 mPas or even 15 to 1000 mPas., when the fluid is foamed or energized to a quality from 10 to 90% or 20 to 80% or 30 to 75%, with higher viscosities achievable for higher quality foams” ([0062]).  
An increase of viscosity from e.g. 50 cP (midpoint of 1-100 cP) initially to 160 cP (midpoint of 25-300 cP) after foaming is ~3 times increase.  Accordingly, although silent to the viscosity increase range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Champagne to include “wherein the generated foam may have a viscosity that is 1.1 to 10 times that of the wellbore fluid before foaming,” in order to provide a typical viscosity increase (as in Hutchins) for the foamed water flooding fluid used to divert gas flows in Champagne, “with higher viscosities achievable for higher quality foams.”  The Office further observes that Applicant appears to disclose no criticality to this particular viscosity increase.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674